Appellant was convicted in the District Court of Jefferson County of burglary, and his punishment fixed at ten years in the penitentiary.
The record is before us without any statement of facts or bills of exception. We have examined the indictment which is in two counts, one charging burglary of a private residence and the other burglary of an ordinary house. Each seems to follow the language of the statute. The conviction was for burglary of a private residence. The charge of the court seems to be in conformity with the precedents and to fairly present the law of the case.
Finding no reversible error in the record, the judgment of the trial court will be affirmed.
Affirmed.